Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-18 recite a method (i.e. process), claim 19 recites a system (i.e. machine) and claim 20 recites a non-transitory computer-readable medium (i.e. system). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1, 19, and 20 recites the limitations of receiving travel information for a subscriber of a travel-based subscription service, the travel information comprising a booking date and a travel date; computing a subscription value for the subscriber based on the travel information; searching a list of travel services that are available on the travel date to identify candidate travel services that correspond to the subscription value, each of the candidate travel services having a predetermined travel duration; receiving input from the subscriber that selects a given travel service from the identified candidate travel services; and in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service. The limitations correspond to certain methods of organizing human 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of one or more processors, memory (claim 19), non-transitory computer-readable medium (claim 20). The computer components (server, memory, etc.) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-18 recite additional limitations and elements that are further directed to the abstract idea. Therefore, claims 2-18 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018).

Claims 1, 19, and 20:
(Claim 1) A computer-implemented method comprising:  (Zakri ¶0095 disclosing a computing device)
(Claim 19) A system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations comprising: (Zakri ¶0096 disclosing memory with instructions stored, and a processor to process instructions)
(Claim 20) A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: (Zakri ¶0189 
receiving, by one or more processors, travel information for a subscriber of a travel-based subscription service, the travel information comprising a booking date and a travel date; (Zakri ¶0037 disclosing travel data being received at the travel database center including travel service transaction such as the date of each transaction)
computing, by the one or more processors, a subscription value for the subscriber based on the travel information; (Zakri ¶0073 disclosing a travel transaction agreement between  the first and second subscription servers includes price (subscription value), this is done after travel parameters are searched)
searching, by the one or more processors, a list of travel services that are available on the travel date to identify candidate travel services that correspond to the subscription value, each of the candidate travel services having a predetermined travel duration; (Zakri ¶0070 disclosing one or more travel parameters being searched; ¶0068 disclosing the travel transactions being motel/hotel reservation, airline ticket, rental vehicle for example; ¶0052 disclosing the travel information including pertinent data associated with a travel service transaction including the date of the travel service transaction) 
Regarding the limitation of the travel services having predetermined travel dates, Zakri, while disclosing a date for the travel service transaction, does not explicitly disclose a predetermined travel duration. 
Zakri, as modified above, discloses the following limitation:
 receiving, by the one or more processors, input from the subscriber that selects a given travel service from the identified candidate travel services; (Zakri ¶0082 disclosing the first option to find an available airline being selected; ¶0068 disclosing the travel transactions may be being motel/hotel reservation)
While Zakri discloses receiving input from the subscriber, Zakri does not explicitly disclose in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service. Ewen does:
 and in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service. (Ewen pg. 3 disclosing Gold members having the option to extend their stay by a late checkout; this status/perk is earned after stays so it is necessarily after the member books the hotel)


Claim 5: The computer-implemented method of claim 1, further comprising: 
While Zakri disclose a price for travel service, Zakri does not explicitly disclose determining a minimum travel value and a maximum purchase amount based on the computed subscription value, wherein each of the identified candidate travel services has a first cost that exceeds the minimum travel value and has a second cost that is less than the maximum purchase amount. Whitsett does:
determining a minimum travel value and a maximum purchase amount based on the computed subscription value, wherein each of the identified candidate travel services has a first cost that exceeds the minimum travel value and has a second cost that is less than the maximum purchase amount. (Whitsett ¶0117 disclosing the user entering a desired target price for a selected category of travel products; ¶0119 disclosing determining three or any other number of different packages based on different price categories; the lowest 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, wherein each of the identified candidate travel services has a first cost that exceeds the minimum travel value and has a second cost that is less than the maximum purchase amount as taught by Whitsett in the system of Zakri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12: The computer-implemented method of claim 1, further comprising: 
Zakri discloses determining a price for the travel transaction(s), but does not explicitly disclose determining a per day cost for reserving the given travel service based on a cost of the given travel service available to non-subscribers of the travel-based subscription service; and presenting a message that specifies the predetermined travel duration of the given travel service and the per day cost for extending the given travel service beyond the predetermined travel duration. Whitsett does:
determining a per day cost for reserving the given travel service based on a cost of the given travel service available to non-subscribers of the travel-based subscription service; (Whitsett Fig. 8 disclosing an average nightly rate and price)
and presenting a message that specifies the predetermined travel duration of the given travel service and the per day cost for extending the given travel service beyond the predetermined travel duration. (Whitsett ¶0120 disclosing offering an extension via a prompt, along with the cost of extending the trip per day)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a per day cost for reserving the given travel service based on a cost of the given travel service available to non-subscribers of the travel-based subscription service; and presenting a message that specifies the predetermined travel duration of the given travel service and the per day cost for extending the given travel service beyond the predetermined travel duration as taught by Whitsett in the system of Zakri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18: The computer-implemented method of claim 1, wherein the travel services comprise at least one of hotels, rental cars, airfares, homes/residences, experiential travel, guided tours, cruises, train fares, private aviation, bespoke travel, event-based travel, or space travel.  (Zakri ¶0029 and ¶0039 disclosing the travel services being for airline tickets, hotel/motel, vehicle rental, etc.)

2 is rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018) further in view of Shin (2020/0143611).

Claim 2: The computer-implemented method of claim 1, further comprising:
Zakri in view of Whitsett further in view of Ewen discloses extending travel duration, but does not explicitly disclose adding time to the predetermined travel duration of the given travel service in response to receiving a selection of the option; and charging an account of the subscriber a fee in response to receiving the selection of the option. Shin does:
 adding time to the predetermined travel duration of the given travel service in response to receiving a selection of the option; and charging an account of the subscriber a fee in response to receiving the selection of the option. (Shin ¶0088 disclosing when a user staying at a hotel wishes to extend the stay, when the extension request is accepted, a request for payment is transmitted where the payment for the accommodation fee is completed)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adding time to the predetermined travel duration of the given travel service in response to receiving a selection of the option; and charging an account of the subscriber a fee in response to receiving the selection of the option as taught by Shin in the system of Zakri in view of Whitsett further in view of Ewen, in order to provide continued access to the travel service (Shin ¶0088).

Claims 3, 4, 6, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018) further in view of Rowley (2018/0053264).

Claim 3: The computer-implemented method of claim 2, further comprising: 
Zakri discloses determining a fee for the travel service, but does not explicitly disclose computing the fee for extending the predetermined travel duration based on an amount of time by which the predetermined travel duration is extended. Whitsett does: 
computing the fee for extending the predetermined travel duration based on an amount of time by which the predetermined travel duration is extended; (Whitsett  ¶0120 disclosing recommending an extension to the travel package such as extending the length of a trip, the cost being determined by adjusting the hotel, airfare, etc.; ¶0124 disclosing displaying to a user for extending the itinerary by one day or multiple days) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include computing the fee for extending the predetermined travel duration based on an amount of time by which the predetermined travel duration is extended as taught Whitsett in the system of Zakri, in order to proactively present the user with a selection of travel suggestions (Whitsett ¶0012).  


and a cost of the given travel service available to non-subscribers of the travel-based subscription service. (Rowley Fig. 4 disclosing the other travel services which offers the price at fair market value (non-subscribers) and the special rate (MPR, member preferred rate) to members, and the savings/credits as well)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the cost of the fee for extending the predetermined travel duration being based on a cost of the given travel service available to non-subscribers of the travel-based subscription service as taught by Rowley in the system of Zakri in view of Ewen further in view of Whitsett, in order to offer travel related services to captive consumer vases, typically rewards program members (Rowley ¶0022).  

Claim 4: The computer-implemented method of claim 3, 
Zakri discloses determining a fee for the travel service, but does not explicitly disclose extending a travel service where the amount of time comprises one or more days. Whitsett does:
wherein the amount of time comprises one or more days, (Whitsett  ¶0120 disclosing recommending an extension to the travel package such as extending the length of a trip,. the cost being determined by adjusting the hotel, airfare, etc.; ¶0124 disclosing displaying to a user for extending the itinerary by one day or multiple days)


Regarding the cost of travel services available to non-subscribers, Whitsett does not explicitly disclose that the fee includes a markup relative to Atty. Dkt. No. 5304.005US151the cost of the given travel service available to the non-subscribers of the travel-based subscription service, Rowley does:
and wherein the fee includes a markup relative to Atty. Dkt. No. 5304.005US151the cost of the given travel service available to the non-subscribers of the travel-based subscription service. (Rowley Fig. 4 disclosing the fee for the non-subscribers (FMV) and the discounted fee for the subscribers along with the percentage the subscribers save)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the fee includes a markup relative to Atty. Dkt. No. 5304.005US151the cost of the given travel service available to the non-subscribers of the travel-based subscription service as taught by Rowley in the system of Zakri in view of Whitsett further in view of Ewen, in order to offer travel related services to captive consumer bases, typically rewards program members (Rowley ¶0022).  

Claim 6: The computer-implemented method of claim 5, wherein: 

the booking date is a current date; and the subscription value comprises an accumulated value portion and an amortized value portion. (Rowley ¶0006 disclosing tracking current lifetime value (CLV) based on monetary transactions, and tracking the member’s future of forecast life time value (FLV) to compute a member preferred rate (MPR) for a purchase transaction; computing the difference between fair market value (FMV) and total net cost and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; also offering a membership upgrade and using the funds to reduce FMV to an MPR in real-time)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the booking date being a current date; and the subscription value comprises an accumulated value portion and an amortized value portion as taught by Rowley in the system of Zakri in view of Whitsett further in view of Ewen, in order to offer travel related services to captive consumer bases, typically rewards program members (Rowley ¶0022).  

Claim 8: The computer-implemented method of claim 6, further comprising computing the amortized value portion of the subscription value by: 

determining an annual cost of a subscription of the subscriber; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times. (Rowley ¶0049 disclosing lifetime value metrics include number of transactions; paying of a subscription fee (repeated time interval)/membership renewal (repeated time interval), and other transactions/events like an annual maintenance fee (¶0050) etc.; ¶0086 further disclosing the savings credit balance being used to reduce the FMV down to the MPR for a transaction; based on the member’s purchasing patterns the initial FLV is adjusted upwardly or downwardly to reflect the experiential values; see also ¶0094 giving the example using renewing membership status)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an annual cost of a subscription of the subscriber; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the 

Claim 9: The computer-implemented method of claim 6, 
Zakri, while disclosing a price for the travel transaction, does not explicitly disclose the minimum travel value is determined based on a percentage of the accumulated value portion, Atty. Dkt. No. 5304.005US152 and wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion. Rowley does:

wherein the minimum travel value is determined based on a percentage of the accumulated value portion, Atty. Dkt. No. 5304.005US152 and wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion. (Rowley ¶0006 disclosing tracking current lifetime value (CLV) based on monetary transactions, and tracking the member’s future of forecast life time value (FLV) to compute a member preferred rate (MPR) for a purchase transaction; computing the difference between fair market value (FMV) and total net cost and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; also offering a membership upgrade and using the funds to reduce FMV to an MPR in real-time)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the minimum travel value is determined based on a percentage of the accumulated value portion, Atty. Dkt. No. 5304.005US152 and wherein the maximum purchase 

Claim 10: The computer-implemented method of claim 5, 
Zakri discloses various travel services offered and a price for the travel transaction for such services,  but does not explicitly disclose aggregating the list of travel services by accessing one or more third-party databases that include the respective first costs of the candidate travel services, wherein the candidate travel services are available to non-subscribers of the subscription service for purchase at the respective first costs. Rowley does:
further comprising aggregating the list of travel services by accessing one or more third-party databases that include the respective first costs of the candidate travel services, wherein the candidate travel services are available to non-subscribers of the subscription service for purchase at the respective first costs. (Rowley ¶0028 disclosing a list of travel services (hotels, cruises, merchandise) being accessed from different/multiple sites to gain the fair market values (FMV) (first cost); see also Fig. 4 disclosing the other travel services which offers the price at fair market value (non-subscribers) and the special rate (MPR, member preferred rate) to members, and the savings/credits as well)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include aggregating the list of travel services by accessing one or more 

Claim 11: The computer-implemented method of claim 10, further comprising 
Zakri, while disclosing a price for the travel service transaction and a travel database having travel data including the price, does not explicitly disclose accessing one or more databases of the subscription service to obtain the second cost for each of the candidate travel services. Rowley does
accessing one or more databases of the subscription service to obtain the second cost for each of the candidate travel services. (Rowley ¶0028 disclosing a list of travel services (hotels, cruises, merchandise) being accessed from different/multiple sites to gain the fair market values (FMV); see also Fig. 4 disclosing the other travel services which offers the price at fair market value (non-subscribers) and the special rate (MPR, member preferred rate; (second cost)) to members, and the savings/credits as well)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include accessing one or more databases of the subscription service to obtain the second cost for each of the candidate travel services as taught by Rowley in the system of Zakri in view of Whitsett further in view of Ewen, in order to offer travel 

Claim 16: The computer-implemented method of claim 15, 
Zakri in view of Whitsett discloses a cost threshold, but does not explicitly disclose that the threshold is determined based on a classification of the subscriber. Rowley does:
wherein the threshold is determined based on a classification of the subscriber. (Rowley ¶0006 disclosing computing the difference between fair market value (FMV) and total net cost (both thresholds), and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR (member preferred rate); also offering a membership upgrade and using the funds to reduce FMV to an MPR in real-time; being a member/subscriber is the classification as well as the upgrade in membership status)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the threshold is determined based on a classification of the subscriber as taught by Rowley in the system of Zakri in view of Whitsett further in view of Ewen, in order to offer travel related services to captive consumer bases, typically rewards program members (Rowley ¶0022).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018) further in view of Marcken (2008/0167887).

Claim 7: The computer-implemented method of claim 6, further comprising computing the accumulated value portion of the subscription value by: 
The combination of Zakri, Whitsett, Ewen, and Rowley discloses computing an accumulated value portion of the subscription value, but does not explicitly disclose determining a time interval between the booking date and the travel date; and accumulating the subscription value over the determined time interval. Marcken does: 
determining a time interval between the booking date and the travel date; and accumulating the subscription value over the determined time interval. (Marcken ¶0112 disclosing a cache TPS (travel planning system) being  updated with new data and the verification has not yet been updated and still has the old data; the system annotates the pricing solutions received from the cache TPS with the timestamp and stores those solutions; ¶0106 also disclosing receiving a request to book for a certain time period and associating a time stamp with the request)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a time interval between the booking date and the travel date, and accumulating the subscription value over the determined time interval as taught by Marcken in the system of Zakri in view of Whitsett, further in view of Ewen, further in view of Rowley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018) further in view of Rowley (2018/0053264) further in view of Moati (2017/0213161).

Claim 13: The computer-implemented method of claim 1, further comprising:
Zakri in view of Whitsett discloses a travel duration, but does not explicitly disclose computing a travel duration based on the travel information received for the subscriber; comparing the travel duration to the predetermined travel duration of the given travel service; and presenting the option to extend in response to determining that the travel duration exceeds the travel duration of the given travel service. Moati does: 
 computing a travel duration based on the travel information received for the subscriber; comparing the travel duration to the predetermined travel duration of the given travel service; and presenting the option to extend in response to determining that the travel duration exceeds the travel duration of the given travel service. (Moati ¶0061 and Fig. 5C disclosing the user indicating they need to extend their stay by selecting the option to extend, and being presented with a list of options for the extension; if the user does not want to extend, the user may select the option to cancel or “nevermind” and no extension options are presented)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include computing a travel duration based on the travel information 

Claim 14: The computer-implemented method of claim 13, further comprising 
Zakri in view of Whitsett discloses extending a travel duration, but does not explicitly disclose excluding the option from being presented in response to determining that the travel duration does not exceed the travel duration of the given travel service. Moati does:
excluding the option from being presented in response to determining that the travel duration does not exceed the travel duration of the given travel service. (Moati ¶0061 and Fig. 5C disclosing the user indicating they need to extend their stay by selecting the option to extend, and being presented with a list of options for the extension; if the user does not want to extend, the user may select the option to cancel or “nevermind” and no extension options are presented)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include excluding the option from being presented in response to determining that the travel duration does not exceed the travel duration of the given travel service as taught by Moati in the system of Zakri in view of Whitsett, further in 

Claim 15: The computer-implemented method of claim 1, further comprising: 
Zakri in view of Whitsett discloses extending a travel duration, but does not explicitly disclose excluding the option from being presented in response to determining that the travel duration does not exceed the travel duration of the given travel service. Moati does:
computing a cost for extending the predetermined travel duration of the given travel service; comparing the cost to a threshold; and presenting the option to extend in response to determining that the cost for extending the predetermined travel duration is less than the threshold. (Moati ¶0061 disclosing the user being presented with price options and time periods for the extension; and ¶0062 disclosing the hotel offering , and the customer taking advantage of, discounted rates for certain time periods for the extensions (necessarily meaning the threshold is less than a certain normal or higher rate (threshold) and presenting the discounted rate)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include computing a cost for extending the predetermined travel duration of the given travel service; comparing the cost to a threshold; and presenting the option to extend in response to determining that the cost for extending the predetermined travel duration is less than the threshold as taught by Moati in the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zakri (2018/0225595) in view of Whitsett (2009/0216633) further in view of Ewen “What is Starwood Preferred Guest Elite Status Worth In 2018? (2018) further in view of Rowley (2018/0053264) further in view of Unnerstall (2020/0027036).

Claim 17: The computer-implemented method of claim 1, further comprising: 
Zakri discloses reserving a given travel service for a subscriber, but does not explicitly disclose reserving the given travel service for the subscriber; and preventing the subscriber from reserving additional travel services until the reserved travel service expires or is consumed by the subscriber. Unnerstall does:
reserving the given travel service for the subscriber; and preventing the subscriber from reserving additional travel services until the reserved travel service expires or is consumed by the subscriber. (Unnerstall ¶0047 disclosing a user creating a reservation; ¶0051 disclosing the computer may suspend or limit a user’s ability to make additional reservation requests when the user fails to use a room or device pursuant to the previous reservation(s))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include reserving the given travel service for the subscriber; and preventing the subscriber from reserving additional travel services until the reserved travel service expires or is consumed by the subscriber as taught by Unnerstall in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628